Citation Nr: 0610165	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for aches and pains in 
the arms and legs due to an undiagnosed illness. 

2.  Entitlement to service connection for sinus problems, to 
include sinusitis, also claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1973 and from December 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in February 2006.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

With regard to the veteran's claims of service connection for 
aches and pains in his arms and legs and for a sinus problem, 
to include sinusitis, both claimed as also due to undiagnosed 
illnesses, the Board notes that the unit to which the veteran 
was attached to during his service in the Gulf War was 
exposed to certain nerve agents when he was in the vicinity 
where rockets were destroyed in a pit area at Khamisiyah in 
March 1991.  

The veteran has testified as to his belief that his current 
aches and pains and sinus problems are a result of his 
exposure to these nerve agents.  While the veteran was 
afforded a VA general medical examination in June 2002, the 
examiner did not render an opinion as to the nature and 
etiology of any current arm or leg pain or any current sinus 
problems.  The Board is of the opinion that the veteran 
should be afforded appropriate VA examinations, with the 
examiner being requested to render an opinion as to the 
nature and etiology of any arm or leg pains and any current 
sinus problems and whether they are related to his period of 
service, to include as a result of exposure to nerve agents.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are possibly 
involved in the present appeal, this case must be remanded as 
to these issues for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, this case is REMANDED for the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for aches and pains of the arms and legs 
and any sinus problems.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The veteran should be schedule for a 
VA examination to determine the nature 
and etiology of any current aches and 
pains of the arms and legs.  The claims 
folder must be made available to the 
examiner.  All necessary tests should be 
performed.  The examiner should then be 
requested to state whether it is at least 
as likely as not that the veteran has 
objective indications of the claimed 
symptoms of arm and leg aches, and, if 
so, whether the symptoms are attributable 
to a "known" clinical diagnosis.  The 
examiner should then state whether the 
veteran's symptoms/identified 
disabilities are attributable to his 
service, including as a result of his 
being in the Persian Gulf, to include as 
result of exposure to nerve agents.  
Complete detailed rationale for all 
opinions expressed should be set forth.  

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current sinus 
problems.  The claims folder must be made 
available to the examiner.  All necessary 
tests should be performed.  The examiner 
should then be requested to state whether 
it is at least as likely as not that the 
veteran has objective indications of the 
claimed symptoms of sinus problems, and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether the veteran's 
symptoms/identified disabilities are 
attributable to his service, including as 
a result of his being in the Persian 
Gulf, to include as result of exposure to 
nerve agents.  Complete detailed 
rationale for all opinions expressed 
should be set forth.  

5.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


